Citation Nr: 0910198	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected bilateral pseudoaphakia with bilateral eye 
open angle glaucoma (claimed as inflammatory glaucoma) with 
bilateral irregular pupils and bilateral uveitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1984 to 
April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before this claim can be 
decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R § 3.159 (2008).

In September 2008, the Veteran identified medical records 
that are relevant to this claim.  The Veteran indicated that 
he had surgery at the Moran Eye Center in July 2007.  He also 
stated that he had been treated by Dr. Vitale in Salt Lake 
City and had been treated at the Evans Medical Center at Fort 
Carson.  On remand, the AMC/ RO should make reasonable 
efforts to obtain any outstanding medical records and 
associate those records with the claims file.

Secondly, the Board notes that the record in this case 
contains a diagnosis of inflammatory glaucoma, which is rated 
according to 38 C.F.R. § 4.84a, Diagnostic Code 6012.  The 
Veteran has had several VA examinations.  However, these 
examinations are inadequate for rating purposes because they 
did not describe the frequency and duration of the Veteran's 
glaucoma attacks as required by Diagnostic Code 6012.  
Accordingly, a new VA examination is necessary.

Finally, in the February 2006 substantive appeal, the Veteran 
requested a videoconference hearing.  Accordingly, on remand, 
the AMC/ RO should schedule the Veteran for a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain current 
authorization for medical records from 
Moran Eye Center and the Evans Medical 
Center at Fort Carson.  Any medical 
records obtained should be associated with 
the claims file.  The Veteran should be 
informed of the status of all requests for 
records.   

2.  Schedule the veteran for a VA 
examination by an ophthalmologist to 
determine the current severity of the 
service-connected eye disability.  All 
indicated tests, including field vision 
impairment must be conducted. The claims 
file, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should evaluate 
the Veteran's central visual acuity and 
field of vision.  With regard to the 
disability of inflammatory glaucoma, the 
examination report should indicate whether 
inflammatory glaucoma examination report 
must state whether this disability results 
in frequent attacks of considerable 
duration or in periods of incapacitation.  
The examiner should specifically state the 
frequency or such attack and the length of 
any periods of incapacitation.

3.  Contact the veteran and schedule a 
videoconference hearing per his June 2008 
request. Afterwards, the hearing 
transcript should be associated with the 
claims folder.

		
4.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record. If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




